Citation Nr: 0800275	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine degenerative disc disease with 
radiculopathy effective August 20, 2003, and in excess of 20 
percent effective September 8, 2005.

2.  Entitlement to a separate evaluation for radiculopathy of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1999 to 
August 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for lumbar spine 
degenerative disc disease assigning a 0 percent evaluation 
effective August 20, 2003.  In November 2004, the RO assigned 
an increased rating of 10 percent for lumbar spine 
degenerative disc disease effective August 20, 2003.  The 
claims file subsequently was transferred to the RO in 
Seattle, Washington.  The RO granted an increased rating of 
20 percent for lumbar spine degenerative disc disease with 
radiculopathy in April 2006, effective September 8, 2005.  
The veteran through his representative has indicated that he 
is not satisfied with these ratings.  Thus, this claim is 
still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Effective August 20, 2003 to September 8, 2005, the 
veteran's degenerative disc disease of the lumbar spine is 
manifested by pain, slight narrowing of the L4-5 disc space, 
and moderate spasm and tenderness of the lumbar paraspinals.

2.  Effective September 8, 2005, the veteran's degenerative 
disc disease of the lumbar spine is manifested by pain, 
moderate left paracentral disk protrusion at L5-S1 with 
probable impingement on the proximal left S1 nerve root, and 
early degenerative disk disease at L4-5 and L5-S1.  

3.  Effective September 8, 2005, the veteran's service-
connected lumbar spine disability includes radiculopathy of 
the left lower extremity manifested by tingling, numbness, 
decreased sensation, and pain.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine effective 
August 20, 2003, and in excess of 20 percent effective 
September 8, 2005, are not met. 38 U.S.C.A. § 1155 (West 2002 
and Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003), 5243 (effective 
September 26, 2003) (2007).

2.  Effective September 8, 2005, the criteria for a separate 
evaluation of 10 percent, but no higher, for radiculopathy of 
the left lower extremity are met. 38 U.S.C.A. § 1155 (West 
2002 and Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2006 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and obtained medical opinions as to 
the severity of the lumbar spine disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for lumbar spine 
degenerative disc disease in November 2003, assigning a 0 
percent evaluation effective August 20, 2003.  In November 
2004, the RO assigned an increased rating of 10 percent for 
lumbar spine degenerative disc disease effective August 20, 
2003.  The RO granted an increased rating of 20 percent for 
lumbar spine degenerative disc disease with radiculopathy in 
April 2006, effective September 8, 2005.  The veteran through 
his representative has indicated that he is not satisfied 
with these ratings.  Specifically, the veteran's 
representative argued that the most recent VA examination 
report in September 2005 showed the veteran is entitled to an 
evaluation in excess of 20 percent based on additional 
function impairment from pain, fatigue, weakness, and lack of 
endurance or incoordination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's lumbar spine degenerative disc disease with 
radiculopathy is evaluated under the rating criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes (DC's) 5293 (effective prior to September 26, 2003), 
and 5243 (effective September 26, 2003).  During the course 
of this appeal, the schedular criteria for diseases and 
injuries of the spine, including intervertebral disc 
syndrome, were changed.  The veteran was provided a copy of 
the revised criteria and the opportunity to submit pertinent 
evidence and/or argument in an August 2004 statement of the 
case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for other 
diseases and injuries of the spine apply to all the evidence 
of record; while the "new" criteria only apply to evidence 
dated since the effective date of the regulatory change.

Lumbar spine degenerative disc disease under the "old" 
criteria

From August 20, 2003 to September 8, 2005, the veteran's 
lumbar spine disability is rated as 10 percent disabling 
under DC 5293.  

Intervertebral disc syndrome is to be rated (preoperatively 
or postoperatively) based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes. Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 
5293 (effective prior to September 26, 2003).

An August 2003 VA examination report shows the veteran 
reported that about three years prior he began experiencing 
pain in the low back occurring approximately every morning 
lasting several hours.  The pain radiated to the lower 
extremities.  He denied any numbness and tingling.  Physical 
examination of the lumbar spine showed the straight-leg 
raising test was negative.  Sensation was intact in the lower 
extremities.  Deep tendon reflexes were 2+ in the knees and 
ankles.  X-ray examination revealed slight narrowing of the 
L4-5 disc space.  The diagnosis was slight degenerative disc 
disease of the lumbar spine.  The examiner found that there 
were no functional limitations with regards to the lumbar 
spine.

This medical record does not satisfy the criteria for a 20 
percent rating for intervertebral disc syndrome, as there is 
no evidence of incapacitating episodes or other chronic 
neurologic manifestations.  

Since no limitation of motion in the lumbar spine was shown, 
a compensable rating under 38 C.F.R. § 4.71a, DC 5292 does 
not apply.  The August 2003 VA examination report shows that 
active flexion in the lumbar spine was to 95 degrees without 
pain; active extension was to 35 degrees without pain; active 
right and left lateral flexion was to 40 degrees without 
pain; and active right and left lateral rotation was to 35 
degrees without pain.

A 20 percent rating is assigned for lumbosacral strain under 
38 C.F.R. § 4.71a, DC 5295 with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The medical evidence shows no loss of 
lateral spine motion.  The August 2003 VA examination report 
also shows that there was no evidence of muscle spasm in the 
spine.  A March 2005 private chiropractor report notes that 
the veteran had moderate spasm and tenderness of the lumbar 
paraspinals; but this in and of itself is not enough to 
warrant a 20 percent rating under DC 5295.  

Diagnostic Code 5285 for residuals of fracture to the 
vertebra does not apply as the record does not show any 
previous fracture to the lumbar spine.  An August 2003 VA x-
ray examination report shows that other than slight narrowing 
of the L4-5 disc space, the remainder of the visualized soft 
tissues and bony structures were radiographically within 
normal limits.  A rating under Diagnostic Code 5286 for 
complete bony fixation (ankylosis) of the spine also does not 
apply, as there is no evidence of ankylosis.

From August 20, 2003 to September 8, 2005, a rating higher 
than 10 percent is not warranted under the "old" criteria 
for rating the spine.

Effective September 8, 2005, the veteran's lumbar spine 
disability was assigned a 20 percent evaluation.  A September 
8, 2005 VA examination report shows complaints of pain 
shooting from the low back down to the feet.  The veteran 
reported that his condition did not cause incapacitation.  
Neurological examination of the lower extremities revealed 
that motor function and sensory function was within normal 
limits.  The right and left lower extremities revealed 2+ 
knee and ankle jerk.  There were no signs of intervertebral 
disc syndrome shown with chronic and permanent nerve root 
involvement.  A November 2005 private magnetic resonance 
imaging (MRI) report, however, shows moderate left 
paracentral disk protrusion at L5-S1 with probable 
impingement on the proximal left S1 nerve root, correlated 
clinically; and early degenerative disk disease at L4-5 and 
L5-S1.  A November 2005 VA medical record notes a bulging 
disc, tingling and numbness in the left foot, and pain in the 
left lower extremity.  In January 2006, a VA medical record 
shows straight leg raise was negative; vibratory, Babinski's, 
and Lasegues' tests were normal; and dermatomes were grossly 
intact to light touch.  A February 2006 VA medical record 
notes that an electromiographic study of the left lower 
extremity was negative.  

A March 2006 VA neurosurgery note shows complaints of pain 
radiating from the left side of the back and left buttock 
down the posterior/lateral aspect of the left thigh and left 
calf and into the sole of the left foot.  The veteran had 
only rare symptoms on the right.  His left leg pain was 
worsened with sitting and any type of exercise.  He stated 
that he had approximately three episodes of bowel 
incontinence over the past two years.  His last episode was 
approximately three months prior to the present clinical 
visit.  He had no episodes of bladder incontinence.  On 
physical examination, he was not specifically antalgic but 
walked with his left leg slightly stiff.  He was able to heel 
and toe walk independently on both lower extremities without 
reproduction of his left lower extremity symptoms.  The 
spinal compression test was mildly positive with bending to 
the left; this was somewhat exacerbated by the veteran's left 
buttock pain only.  Straight leg raising test was negative 
sitting at 90 degrees.  Motor examination was 5/5 and 
symmetric in the bilateral lower extremities to detailed 
examination.  Sensory examination was decreased to light 
touch in the left lateral thigh and left lateral calf and 
into the sole of the left foot.  Deep tendon reflexes showed 
trace bilateral knee jerks; bilateral ankle jerks were 1+; 
downgoing toes bilaterally; no clonus.  Rectal examination 
showed normal tone, clamp, and sensation in the perianal 
area.

A rating higher than 20 percent does not apply under DC 5293 
based on incapacitating episodes, as none were documented.  
The veteran specifically reported in September 2005 that his 
condition did not cause incapacitation.  The veteran has 
other chronic neurologic manifestations, however, including 
MRI report findings of a left paracentral disk protrusion at 
L5-S1 with probable impingement on the proximal left S1 nerve 
root, tingling and numbness in the left foot, pain in the 
left lower extremity, and decreased sensory to light touch in 
the left lateral thigh and left lateral calf and into the 
sole of the left foot.  

The radiculopathy of the left lower extremity can be 
separately rated under 38 C.F.R. § 4.124A, DC 8520 for 
paralysis of the sciatic nerve.  A 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis.  A 60 
percent rating is assigned for severe incomplete paralysis, 
with marked muscular atrophy.  An 80 percent rating is 
assigned for complete paralysis of the sciatic nerve; the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost. 38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 38 C.F.R. § 4.124a.

Effective September 8, 2005, the medical evidence supports 
the criteria for a separate 10 percent rating for 
radiculopathy in the left lower extremity, but no higher.  
Although the September 2005 medical record mentioned no 
findings of intervertebral disc syndrome or chronic nerve 
root involvement, given that MRI findings two months later 
showed that the veteran had a disk protrusion with probable 
impingement on the left S1 nerve root and complaints of 
tingling, numbness, pain, and decreased sensory in the left 
lower extremity, his neurological impairment is considered 
significant enough to resemble mild incomplete paralysis of 
the sciatic nerve.  A rating for moderate incomplete 
paralysis does not apply, as straight leg raise was negative; 
vibratory, Babinski's, and Lasegues' tests were normal; 
dermatomes were grossly intact to light touch; and a February 
2006 electromiographic study of the left lower extremity was 
negative.  Even though the veteran reported three episodes of 
bowel incontinence over a two year period in March 2006, 
rectal examination showed normal tone, clamp, and sensation 
in the perianal area.  Also, he was able to heel and toe walk 
independently on both lower extremities without reproduction 
of his left lower extremity symptoms; and motor examination 
was 5/5 and symmetric in the bilateral lower extremities.  
Based on the evidence of record, a 10 percent rating for the 
neurological impairment in the left lower extremity is more 
appropriate. 

Compensation is not warranted for the right lower extremity, 
as there is no impairment shown on the right side related to 
the back disability.  The March 2006 VA medical record notes 
that the veteran had only rare symptoms on the right.

The medical evidence from September 8, 2005 does not show 
severe limitation of motion of the lumbar spine.  A September 
8, 2005 VA examination report shows flexion to 60 degrees; 
extension to 20 degrees; right and left lateral flexion to 20 
degrees; and right and left rotation to 20 degrees.  Pain 
occurred at these degrees of motion.  The examiner commented 
that she was unable to make a determination on whether the 
veteran was additionally limited by fatigue, weakness, lack 
of endurance, and incoordination following repetitive use 
without resort to speculation.  While this limits the 
findings of this examination to some extent, considering the 
starting range, any additional limitation of motion caused by 
repetitive movement, even if significant, would not rise to 
the level of severe limitation of motion of the lumbar spine.  
Therefore, the next higher 40 percent rating would not apply 
under DC 5292.

In order to get the next higher 40 percent rating under DC 
5295, the evidence must show severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A September 2005 VA examination report shows the 
veteran's posture was within normal limits.  A March 2006 VA 
medical record notes that orthopedic evaluation showed no 
evidence of instability or abnormal motion with flexion or 
extension maneuvers.  None of the medical records mention 
anything about narrowing or irregularity of joint space in 
the lumbar spine.  A November 2005 MRI report notes that disc 
space was well-maintained.  Even though the veteran has 
marked limitation of forward bending, since none of the other 
criteria for a 40 percent rating are met, a rating higher 
than 20 percent is not warranted under DC 5295.

DC's 5285 for residuals of fracture of vertebra or 5286 for 
complete bony fixation (ankylosis) of the spine also do not 
apply, as there is no evidence of any fracture to the spine.  
A March 2006 VA medical record notes that orthopedic 
evaluation in September 2005 did not show any apparent 
fracture, and the September 2005 VA medical record also 
specifically shows no ankylosis of the spine.  

Thus, under the "old" criteria for rating the spine, an 
evaluation in excess of 10 percent is not warranted for 
degenerative disc disease of the lumbar spine effective 
August 20, 2003, or in excess of 20 percent effective 
September 8, 2005.  A separate 10 percent evaluation is 
established for radiculopathy of the left lower extremity 
effective September 8, 2005.

Lumbar spine degenerative disc disease under the "new" 
criteria

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

The only significant change with respect to rating 
intervertebral disc syndrome was that the diagnostic code 
number changed from DC 5293 (2003) to DC 5243 (2007).  As no 
substantive change was implemented, a higher rating still 
does not apply under the revised criteria.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2007)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  In 
order to get the next higher 20 percent

In considering whether a rating higher than 10 percent is 
warranted under the revised criteria prior to September 8, 
2005, the only medical evidence for that time frame is a 
private chiropractor record that was submitted in March 2005.  
This record shows the veteran's range of motion in the lumbar 
spine was limited with a loss of 20 degrees in flexion and 
extension.  Based on the normal range of motion of the lumbar 
spine noted in Note (2) of the rating criteria, these 
findings translate into flexion limited to 70 degrees and 
extension limited to 10 degrees.  This does not warrant the 
next higher 20 percent rating under the revised criteria for 
rating the spine, as forward flexion is greater than 60 
degrees.  A separate neurological rating also does not apply 
during this time frame as there was no neurological 
impairment noted.

Effective September 8, 2005, a 20 percent rating is assigned 
for degenerative disc disease of the lumbar spine and a 
separate 10 percent rating is assigned for radiculopathy of 
the left lower extremity.

Range of motion of the lumbar spine on September 8, 2005 
shows flexion to 60 degrees, extension to 20 degrees, right 
and left lateral flexion to 20 degrees, and right and left 
lateral rotation to 20 degrees.  The examiner was unable to 
make any findings with respect to additional loss of motion 
after repetitive movements.  While it is unclear what, if 
any, further limitation the veteran might have after 
repetitive movements, the next higher 40 percent rating under 
the revised criteria would not apply unless forward flexion 
of the thoracolumbar spine was to 30 degrees or less or there 
was favorable ankylosis of the entire thoracolumbar spine.  
The September 2005 record specifically shows no ankylosis in 
the lumbar spine.   The medical evidence does not support the 
criteria for a rating higher than 20 percent for 
musculoskeletal impairment in the lumbar spine.

A separate 10 percent rating has been established for 
neurological impairment.  For reasons noted above, a rating 
higher than this is inapplicable.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and numbness in 
the lower back and throughout the left lower extremity, 
affecting his ability to do physical activities.  Any 
functional impairment in the low back and throughout the left 
lower extremity, however, already has been considered by the 
20 percent rating assigned for degenerative disc disease 
under DC's 5293-5243 and the separate 10 percent rating 
assigned for radiculopathy of the left lower extremity under 
DC 8520.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  The veteran already has 
been assigned staged ratings of 10 and 20 percent for the 
lumbar spine effective August 20, 2003 and September 8, 2005, 
respectively, as well as a separate 10 percent rating for 
radiculopathy of the left lower extremity effective September 
8, 2005.  There are no other identifiable periods of time 
since the effective date of service connection during which 
the veteran's lumbar spine disability warranted higher 
ratings.  Therefore, additional "staged ratings" are 
inappropriate in this case.

The evidence more closely approximates the criteria for a 10 
percent rating for degenerative disc disease of the lumbar 
spine effective August 20, 2003, and a 20 percent rating 
effective September 8, 2005.  38 C.F.R. § 4.7.  A separate 10 
percent rating for radiculopathy of the left lower extremity 
also is established effective September 8, 2005.  To the 
extent that any increase is denied, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996). The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own. Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for degenerative 
disc disease of the lumbar spine and radiculopathy of the 
left lower extremity in the August 2004 statement of the 
case.

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In August 
2003, the veteran reported that he had not lost any time from 
work because of his back condition; but a September 2005 VA 
medical record notes the veteran reported he lost work three 
times per year as a result of the back condition.  He noted 
that he worked as a fitness trainer on a March 2006 VA 
medical record.  While the veteran's back impairment most 
likely affects his employability, the evidence does not rise 
to the level of marked interference with employment.  The 
record also does not show any frequent periods of 
hospitalization due to his back disability or radiculopathy 
into the left lower extremity.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spine degenerative disc disease effective August 
20, 2003, and in excess of 20 percent effective September 8, 
2005 is denied.

Entitlement to a separate 10 percent evaluation, but no 
higher, for radiculopathy of the left lower extremity is 
granted effective September 8, 2005, subject to the rules and 
payment of monetary benefits.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


